             3:20-cv-03137-SEM-TSH # 1            Page 1 of 4                                            E-FILED
                                                                             Thursday, 04 June, 2020 02:24:18 PM
                                                                                    Clerk, U.S. District Court, ILCD

 1                                  In the United States District Court
                                     For the Central District of Illinois
 2                                          Springfield Division

 3
     NIKA ALLEN,                                   )
 4                                                 )
                    Plaintiff                      )
 5                                                 )
            v.                                     )       Case No.
 6                                                 )
     MACOUPIN COUNTY PUBLIC HEALTH                 )
 7   DEPARTMENT,                                   )
                                                   )
 8                  Defendants.                    )       Jury Trial Demanded

 9
                                                 Complaint
10
            Now Comes the Plaintiff, NIKA ALLEN ("Allen"), by and through her undersigned
11
     counsel, John A. Baker, and in support of her complaint against the Defendant, MACOUPIN
12
     COUNTY PUBLIC HEALTH DEPARTMENT (the "Department"), states as follows:
13
                                         I. Jurisdiction and Venue
14
            1.      Allen alleges that the Department violated her rights under the Americans with
15
     Disabilities Act, 42 U.S.C. § 12101 et seq. ( the “ADA”). This is a federal statute vesting
16
     jurisdiction in this Court under 28 U.S.C. § 1331.
17
            2.      Allen, at the times the incidents giving rise to this litigation occurred, was
18
     employed by the Department in Macoupin County, Illinois. The Defendant engages in business
19
     in Macoupin County, Illinois, making venue appropriate in this Court.
20
                                         II. Nature of this lawsuit
21
            3.      Allen maintains this lawsuit against the Department by alleging that her rights
22
     under the ADA have been violated. Specifically, she contends that the Department perceived
23

24                                               Page 1 of 4
             3:20-cv-03137-SEM-TSH # 1             Page 2 of 4



 1   her as suffering from a disability and discriminated against her on that ground.

 2                                                III. Parties

 3           4.     Allen is an adult resident of the State of Illinois. She was previously employed

 4   by the Department in a clerical position.

 5           5.     The Department is a governmental entity of and is operated by the County of

 6   Macoupin in Central Illinois.

 7           6.     The Department is an "employer" as that term is defined by the ADA.

 8           7.     Allen began working for the Department on approximately March 19, 2017.

 9                                               IV. Complaint

10           8.     The ADA provides that it is unlawful to "discriminate against a qualified

11   individual on the basis of disability in regard to job application procedures, the hiring,

12   advancement, or discharge of employees, employee compensation, job training, and other terms,

13   conditions, and privileges of employment." 42 U.S.C.A. § 12112

14           9.     The ADA defines "qualified individual" to include a person who is perceived as

15   suffering from a disability. 42 U.S.C.A. § 12102.

16           10.    In early March of 2018 Allen was hospitalized for a short period of time. After

17   being released from the hospital she took time off from work until she returned on March 12,

18   2018.

19           11.    Upon her return to work the Department erroneously concluded that she was

20   not capable of performing her job duties because of a disabling condition. In this sense the

21   Department perceived that Allen was suffering from a disability. 42 U.S.C. § 12102 (1)(C).

22           12.    On March 12, 2018, the Department disciplined Allen for no justifiable reason.

23   The reason that the Department did so was because they perceived that Allen was disabled.

24                                                Page 2 of 4
              3:20-cv-03137-SEM-TSH # 1                 Page 3 of 4



 1            13.    On March 13, 2018, the Department again disciplined Allen for no legitimate

 2   reason. The reason that the Department did so was because they perceived that Allen was

 3   disabled.

 4            14.    Employees of the Department improperly accessed Allen's confidential medical

 5   records on or about March 12, 2018, and March 13, 2018.

 6            15.    After reviewing the documentation the Department fabricated documentation

 7   suggesting that Allen was seeking to be placed on a leave of absence. Allen did not seek, did not

 8   want, nor did she need a leave of absence.

 9            16.    Allen was placed on a leave of absence without pay and against her own wishes.

10            17.    As a result, she lost wages and sustained other damages.

11            18.    Allen's employment with the Department ended in June of 2018. Allen's

12   employment would not have ended had the Department not violated her rights as described

13   above.

14            19.    As a result of the Department's actions, Allen has sustained both economic and

15   non-economic injuries.

16            20.    The Department discriminated against Allen because it erroneously perceived

17   that she suffered from a disability.

18            21.    Allen timely filed a charge of discrimination with the Equal Employment

19   Opportunity Commission and that charge was assigned case number 440-2018-07046.

20            22.    Allen received a notice of right to sue from the EEOC on March 19, 2020, and

21   is initiating this lawsuit in a timely fashion.

22            Wherefore, Allen respectfully requests that this Court enter an order finding and

23   providing as follows:

24                                                     Page 3 of 4
            3:20-cv-03137-SEM-TSH # 1            Page 4 of 4



 1          A.     An order directing the Department to compensate her for her lost wages and

 2   other economic damages resulting from its actions.

 3          B.     An award of non-economic damages.

 4          C.     An award of pre-judgment interest.

 5          D.     An award of attorney fees associated with bringing this claim.

 6          E.     Any other order that is just and appropriate.

 7                                     Allen requests a jury trial

 8
                                                                   Nika Allen
 9
                                                                   By: /s/ John A. Baker
10                                                                          Her Attorney

11

12   John A. Baker
     Baker, Baker & Krajewski, LLC
13   415 South Seventh Street
     Springfield, Illinois 62701
14   Telephone:              (217) 522-3445
     Facsimile:              (217) 522-8234
15   Email:                  jab@bbklegal.com

16

17

18

19

20

21

22

23

24                                              Page 4 of 4
